         Case 1:20-cv-10701-DPW Document 81 Filed 05/06/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                       )
 MICHAEL MCCARTHY, et al.,                             )   CIVIL ACTION NO.
                                                       )   1:20-cv-10701-DPW
                                Plaintiffs,            )
                                                       )   PLAINTIFFS’
                 -against-                             )   SUPPLEMENTAL
                                                       )   SUBMISSION AS TO
 CHARLES D. BAKER, et al.,                             )   RETAIL SALES
                                                       )
                                Defendants.            )
                                                       )

       Pursuant to the Court’s request, Plaintiffs provide this statement concerning the pertinent

laws and regulations that apply to retail sales of firearms vis-à-vis non-retail sales.

       1. Regulations that impose various consumer protection requirements on handgun sales

           apply only to those engaged in “the conduct of any trade or commerce,” M.G.L. c.

           93A, § 2(a), and thus, they do not generally apply to private transfers. These

           regulations include requirements that:

               a. sellers provide “a safety device designed to prevent the discharge of such

                   weapon by unauthorized users,” which has been approved by State Police,

                   M.G.L. c. 140, § 131K; 940 C.M.R. 16.05(1);

               b. handguns (manufactured and first sold to a consumer since 1998) have either

                   “a mechanism which effectively precludes an average five year old child from

                   operating the handgun” or “a hammer deactivation device” (if they were sold

                   for the first time since 1998), 940 C.M.R. 16.05(2), (4); see also 940 C.M.R.

                   16.07(1);
 Case 1:20-cv-10701-DPW Document 81 Filed 05/06/20 Page 2 of 4



       c. magazine-fed handguns (manufactured and first sold to a consumer since

           1998) have “a load indicator or magazine safety disconnect,” 940 C.M.R.

           16.05(3)-(4); see also id. 16.07(1);

       d. handguns either pass a “Performance Test” showing reliability, or

           alternatively, that they not be composed of “Inferior Materials,” 940 C.M.R.

           16.04(1), (3); see also M.G.L. c. 140, § 123 (18th); 940 C.M.R. 16.07(4);

       e. handguns (manufactured and first sold to a consumer since 1998) have

           “Tamper-Resistant Serial Numbers,” 940 C.M.R. 16.03; see also id. 16.07(1);

       f. handguns not be “prone to repeated firing based on a single pull of the trigger,

           prone to the explosion of the handgun during firing with standard ammunition,

           or prone to accidental discharge” (subject to a limited exception for guns

           manufactured and first sold to a consumer before 1998), 940 C.M.R. 16.04(2);

           see also id. 16.07(3);

       g. sellers provide a warning regarding the need to safeguard firearms, 940

           C.M.R. 16.06(1); and

       h. sellers provide purchasers with information on “how to load. unload, and

           safely store the handgun, and how to engage and disengage all safety devices

           on the handgun,” 940 C.M.R. 16.06(2).

2. The implied warranty of merchantability applies only to sales by “merchants,” and it

   thus would not normally apply to private transfers. M.G.L. c. 106, § 2-314(1); see

   also id. § 2-104(1).

3. Within the context of the current COVID-19 pandemic, businesses that remain open

   as “essential services” must take various steps to minimize the risk of spreading




                                        -2-
 Case 1:20-cv-10701-DPW Document 81 Filed 05/06/20 Page 3 of 4



   disease, as set forth in the document “Guidance Regarding the Operation of Essential

   Services” from the Commonwealth’s Executive Office of Housing and Economic

   Development” (attached to the Declaration of Julie Kobick, Doc. No. 79, as Exhibit

   M). Private sellers would not need to take these steps. These measures include:

      a. providing “[a]ccess to handwashing facilities,” “[a]lcohol-based hand

          sanitizers, as available” and “[d]isinfecting wipes”;

      b. “ensur[ing] that both employees and customers remain at least six feet apart at

          all times,” such as by providing “Social Distancing Lines”;

      c. “sanitiz[ing] frequent touchpoints throughout the day, including point of sale

          terminals at register”; and

      d. “[m]aintain[ing] regular housekeeping practices, including routine cleaning and

          disinfecting of surfaces, equipment, and other elements of the work

          environment.”


Dated: May 6, 2020

                                 Respectfully submitted,
                                 THE PLAINTIFFS,
                                 By their attorneys,

                                  /s/ David D. Jensen
                                 David D. Jensen, Esq.
                                 Admitted Pro Hac Vice
                                 David Jensen & Associates
                                 33 Henry Street
                                 Beacon, New York 12508
                                 Tel: 212.380.6615
                                 Fax: 917.591.1318
                                 david@djensenpllc.com




                                        -3-
         Case 1:20-cv-10701-DPW Document 81 Filed 05/06/20 Page 4 of 4



                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 6, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -4-
